CARPENTER, J.
The material question before the Superior Court was, whethfer the pauper had a settlement by birth in the town of Plainfield. To prove such settlement the plaintiffs offered in evidence the declaration of the father of the pauper, now deceased, that he was born in Plainfield; and also an entry in the family record, contained in alible formerly belonging to and kept by the father, which stated that the pauper was born in Plainfield. If this evidence is admissible, the court finds that the pauper’s birth was in Plainfield. Otherwise, if inadmissible. The first question reserved is, whether such evidence is admissible.-
I This is not 'a question of pedigree. There is no doubt about his parentage. It is a simple question of locality— where was the pauper .born? The place of one’s birth cannot be proved by hearsay. That seems to be well settled law, .both in England and in this country. In Rex v. Erith, 8 *565East, 589, this very question was decided. Many other English cases may be cited to the same effect, and no case cited by counsel contains a different doctrine. The latest case referred to, Shields v. Boucher, 1 De Gex & Smale, 40, when carefully examined sustains the same principle. The question in that case was purely one of pedigree. The Vice-Chancellor held that the place from which a person came-might be shown by his declarations, he being dead, as tending to prove that he belonged to a certain family residing in that place. He clearly recognises the law to be as stated above. In Swift’s Digest, vol. 1, page 765, it is stated expressly that the declaration of a deceased parent as to the place where .the child was born is not admissible. In Brown v. Crandall, 11 Conn., 92, is a dictum of Judge Waite to the same effect. Such also is the law in Massachusetts. Wilmington v. Burlington, 4 Pick., 174.
The admissibility of the entry in the family bible depends substantially upon the same principle. Recitals in deeds and wills, on account of the solemn character of the instruments, have, in some instances, been received in evidence. So also have entries made by parties against their own interest. But those cases stand on different grounds, and are not authorities, in point. We are not disposed to establish a new exception to the rule excluding hearsay evidence.
The fact that the pauper was first known, at the age of four years, residing with his parents in Plainfieid, furnishes no legal presumption that he was born there. Nor the fact that his first recollection was of being in Plainfield. Those facts are perfectly consistent with the supposition that he was born elsewhere. Nor does the fact that we first know of him as being in Plainfield confer a settlement upon him in that town. This is a novel kind of settlement, and one not referred to in any of the books. The language of Hosmer, C. J., in Newtown v. Stratford, 3 Conn., 600, and Sterling v. Plainfield, 4 Conn., 116, relied upon by the plaintiffs’ counsel as supporting this strange claim, has reference simply to the place of birth.
*566We advise the Superior Court that the. evidence is not admissible, and that judgment should be rendered for- the defendants.
In this opinion the other judges concurred.